Williams, J.
The plaintiff and his wife, with another family, jointly rented a furnished cottage from the defendant in Mashpee for the summer of 1953. The time of renting and the length of the plaintiff’s occupancy do not appear. On June 20 there was a fire in the kitchen and property of the plaintiff was damaged to the extent of $993.63. In this action the plaintiff seeks to hold the defendant hable on the theory of a breach of an implied agreement that the cottage was fit for habitation. See Dutton v. Gerrish, 9 Cush. 89, 94; Ingalls v. Hobbs, 156 Mass. 348, 351; Hacker v. Nitschke, 310 Mass. 754, 756-757; Ackarey v. Carbonaro, 320 Mass. 537, 540.
The kitchen where it could be found that the fire originated was equipped with a gas stove and an electric refrigerator. The gas stove had been used on the morning *396of the fire but at the time it started the stove was not in use. The cause of the fire was conjectural. The evidence of the fire itself did not warrant an inference that it was caused by some defect in the premises, particularly in the stove or refrigerator, which existed at the time of the letting. Bolieau v. Traiser, 253 Mass. 346, 349-350. Davenport v. Squibb, 320 Mass. 629, 632-633. Wardwell v. George H. Taylor Co. 333 Mass. 302, 304-305, and cases cited. There was no error in the entry of a verdict for the defendant under leave reserved.

Exceptions overruled.